Citation Nr: 1041685	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for internal derangement 
of the right knee, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for degenerative 
joint disease of the right knee, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased initial rating for status post 
left total knee replacement, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to March 
1959.

The bilateral hearing loss, tinnitus, and right knee matters come 
to the Board of Veterans' Appeals (Board) from a September 2006 
rating decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The left knee and right knee degenerative joint 
disease matters come to the Board from an August 2007 rating 
decision of the VA RO in Newark, New Jersey.  The Veteran 
testified at a hearing before the undersigned in June 2010.  

The bilateral hearing loss, tinnitus, and right knee issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The status post left total knee replacement is not manifested by 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity; by ankylosis; by flexion limited to 45 
degrees or less; by extension limited to 30 degrees; or by 
impairment of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for status 
post left total knee replacement have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
(DCs) 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished prior to the August 2007 rating 
decision by way of letters from the RO to the Veteran dated in 
March and April 2006.  The March 2006 correspondence provided him 
with notice of the types of evidence necessary to establish a 
disability rating, and the type of evidence necessary to 
establish an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA's duty to notify the Veteran has been fulfilled through the 
above correspondences.

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-service 
private medical records are on file, as are multiple VA 
examination reports.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  In this regard, they contain the pertinent clinical 
findings as to range of motion in the knee and other findings 
relevant to the pertinent diagnostic codes such as the presence 
or absence of weakness.  The examination reports also contain 
diagnostic studies providing a sufficient disability picture on 
which to evaluate the left knee disorder.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued (nor does the evidence 
show) any notice deficiency, or that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.    

Criteria & Analysis

The Veteran contends that his service-connected status post left 
total knee replacement is more disabling than currently 
evaluated.  An August 2007 rating decision granted service 
connection for status post left total knee replacement and 
assigned a 100 percent disability rating effective November 14, 
2005 and a 30 percent disability rating effective January 1, 2007 
under DC 5055.  A notice of disagreement was filed in November 
2007.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5055, the minimum rating is 30 percent.  A 
60 percent rating is warranted with chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
If there are intermediate degrees of residual weakness, pain or 
limitation of motion, Diagnostic Code 5055 instructs to rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256 [ankylosis of a knee], ankylosis that 
is at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 evaluation. 
Under Diagnostic Code 5260, a maximum 30 percent rating is 
assigned for leg flexion limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

A 40 percent rating under Diagnostic Code 5262 requires nonunion 
of the tibia and fibula with loose motion, requiring use of a 
brace.  Malunion of the tibia and fibula with marked knee or 
ankle disability allows for the assignment of a maximum 30 
percent rating.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 degrees 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

Private medical records for May 2006 note that left knee flexion 
was to 115 degrees, and extension was to 0 degrees.  The knee 
experienced intermittent swelling.

The Veteran underwent a VA examination in July 2007.  He stated 
that he underwent left total knee replacement in November 2005.  
He reported a dull aching pain in his left knee.  He stated that 
there was cramping.  He did not describe any specific radiating 
pains.  He stated that overall knee pain was much improved after 
the left total knee replacement.  He reported stiffness in the 
knee.  He denied weakness, episodes of dislocation or 
subluxation, or flare-ups of joint disease.  

Physical examination showed that the Veteran's gait was antalgic.  
Left knee flexion was zero to 102 degrees, including against 
strong resistance.  Extension was zero to negative 10 degrees.  
There was no additional loss of motion on repetitive use.  There 
was no joint ankylosis, grinding, instability, patellar 
abnormality, or meniscus abnormality.  There was crepitation.  
The examiner noted that there was no left knee weakness.  The 
examiner diagnosed osteoarthritis status post left total knee 
replacement.  The examiner stated that there were no significant 
occupational effects.  

The Veteran underwent another VA examination in October 2009.  He 
complained of chronic left knee pain.  He stated that he had a 
total knee replacement in November 2006.  He reported that the 
pain was intermittent.  He stated that the pain was aggravated by 
walking.  He denied swelling in the left knee.  He stated that he 
lost his job when his contracting company went out of business 
but that he had been able to perform his job duties despite the 
pain.  He reported increased pain following repetitive use or 
during flare-ups.  He denied any incapacitating episodes during 
the previous 12-month period.  He denied a history of 
inflammatory osteoarthritis.  

Physical examination showed that there was no gross deformity.  
Range of motion testing showed flexion to 100 degrees, with mild 
pain at the end of range of motion, and extension to zero 
degrees.  Following repetitive motion testing, the pain and range 
of motion remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  There was no evidence of 
ligamentous laxity.  There was mild tenderness to palpation over 
the medial and lateral aspects of the joint.  X-ray studies 
showed well-seated total left knee arthroplasty.  The examiner 
diagnosed chronic left knee pain likely secondary to strain.

The Veteran testified at the June 2010 Board hearing that he 
experiences left knee weakness, especially following repetitive 
motion.  He reported that he experiences constant pain.  

The Board must first determine if there are intermediate degrees 
of residual weakness, pain or limitation of motion which allow 
for a higher rating under Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  The evidence of 
record does not indicate that ankylosis exists, and the Veteran 
does not appear to contend that his left knee is ankylosed.  The 
July 2007 VA examiner noted that there was no joint ankylosis, 
and it is clear from the ranges of motion demonstrated on 
examination and in the private medical records that the knee is 
not ankylosed.  Consequently, a higher rating under Diagnostic 
Code 5256 is not warranted.  

With respect to limitation of extension of the Veteran's left 
knee, as noted above, the October 2009 VA examiner indicated that 
extension was to zero degrees.  Although the July 2007 examiner 
reported that extension was limited to 10 degrees, given that 
private medical records before that examination, and the October 
2009 examination show normal extension, the Board is of the 
opinion that the evidence as a whole shows the extension is not 
compensable in nature.  This is true even when the Veteran's 
complaints of pain and weakness are considered.  In any event, 
extension limited to 10 degrees warrants assignment of only a 10 
percent rating, and therefore any limitation in extension does 
not result in an increased rating.

The Board has considered whether separate ratings could be 
assigned for limitation of flexion and extension that would 
result in a higher combined rating.  See VAOPGCPREC 9-2004.  Even 
assuming extension limited to 10 degrees, however, flexion has 
been limited to no less than 100 degrees, which is a 
noncompensable range of motion under Diagnostic Code 5260.  This 
is true even when the Veteran's complaints of pain are 
considered, as the VA examinations show that the associated pain 
is mild in nature.  Separately rating the extension and flexion 
clearly would not result in a rating higher than 30 percent.
 
With respect to Diagnostic Code 5262, neither the clinical 
findings nor the diagnostic studies on file suggest that the left 
knee disorder involves impairment of the tibia and fibula, or 
that there otherwise is nonunion or malunion of the tibia or 
fibula.  A higher rating under Diagnostic Code 5262 is not 
warranted.

Accordingly, rating by analogy to Diagnostic Codes 5256, 5261, or 
5262 is not warranted.  The Board will therefore move on to a 
discussion of a higher rating under Diagnostic Code 5055.

To warrant a 60 percent disability rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals consisting 
of severe painful motion or weakness in the right knee. 

The October 2009 VA examiner described the Veteran's pain with 
motion as mild.  Although the July 2007 examiner noted an 
antalgic gait, given that the Veteran's range of motion at that 
examination was very similar to that evidenced in October 2009, 
the Board finds it unlikely that the left knee disorder was 
productive of severe pain.  With respect to weakness, the Veteran 
denied weakness at the July 2007 VA examination.  The October 
2009 VA examiner noted that there was no evidence of weakness.  

The Board has considered the Veteran's testimony at the June 2010 
Board hearing that he had weakness and severe painful motion.  
The Board finds that the July 2007 and October 2009 VA 
examination findings are consistent with each other and with the 
evidence as whole, and consequently to be of far greater 
probative value than the Veteran's testimony at the June 2010 
Board hearing.  The Board finds it significant in this regard 
that the Veteran denied weakness at the July 2007 VA examination.  

The Board notes in passing that a 100 percent rating is not 
available to the Veteran, as it is only warranted for one year 
following implementation of the prosthesis.  Although the Veteran 
stated at the October 2009 VA examination that he had a left 
total knee replacement in November 2006, he previously stated at 
the July 2007 VA examination that the left knee replacement was 
in November 2005 and private treatment records from Dr. R.D.M. 
dated in May 2006 reflect that the left total knee replacement 
was performed in November 2005.  

In short, the objective medical evidence of record indicates that 
the Veteran is not entitled to an increased disability rating 
under Diagnostic Code 5055 at any time during the pertinent 
rating period on appeal.

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2010); DeLuca, 8 Vet. App. at 204-07.  For reasons already 
discussed, the Board finds that the functional impairment 
associated with the Veteran's pain is only mild, and does not 
support a higher rating through separate ratings for limitation 
of flexion and extension.

Extraschedular Consideration

The Board has considered whether referral of the case for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted.  In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  The criteria contemplate showing of, for 
example, pain (including the severity), weakness, and limitation 
of motion.  The clinical findings document that the Veteran's 
knee involves mild pain and limitation, with weakness not 
demonstrated.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  For these 
reasons, referral for extraschedular consideration is not 
warranted.  

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 30 
percent for his service-connected status post left total knee 
replacement.  The benefit sought on appeal is therefore denied.

The Board lastly notes that although the Veteran is unemployed, 
he does not contend, nor does the evidence suggest, that his left 
knee disorder affects his employability.  The mere fact that he 
does not currently have a job does not imply that he is 
unemployable, or that his left knee disorder somehow prevents him 
from obtaining or retaining a job.  Again, the Veteran does not 
allege such interference of his left knee disorder with 
employability.  Consequently, the Board will not address whether 
a total rating based on individual unemployability due to 
service-connected disabilities is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
status post left total knee replacement is denied.  



REMAND

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus as a result of his period of active service.  He 
underwent a VA examination in August 2006.  The VA examiner 
diagnosed asymmetrical hearing loss.  The VA examiner referred 
the Veteran for an ear, nose and throat evaluation.  The Veteran 
underwent another VA examination in November 2009 performed by a 
doctor of audiology.  The VA examiner diagnosed sloping 
asymmetrical mid-to-high frequency sensorineural hearing loss and 
constant tinnitus.  It does not appear that the Veteran has been 
evaluated by an otolaryngologist.  

In light of the referral by the August 2006 VA examiner, the 
Board finds that VA's duty to assist the Veteran requires a VA 
examination of the Veteran by an otolaryngologist, and to obtain 
opinions as to the etiology of any bilateral hearing loss and 
tinnitus disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2010).

At the June 2010 Board hearing, the Veteran indicated that he is 
undergoing a total right knee replacement in September 2010.  
Under the circumstances, VA's duty to assist the Veteran requires 
appropriate action to request such records.   The Veteran also 
indicated at the June 2010 Board hearing that his right knee 
disabilities have worsened since his last VA examination in 
October 2009.  When a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).   Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

The record reflects that following transfer of the case to the 
Board, the Veteran submitted additional evidence, including 
treatment records from Dr. I.K. dated in July 2010 regarding the 
Veteran's hearing loss and tinnitus.  The Board notes that the 
Veteran did not submit a waiver of RO review of the additional 
evidence.  Under the circumstances, this matter must be returned 
to the RO for review of the additional evidence.  38 C.F.R. 
§ 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release 
for records related to the September 
2010 total right knee replacement, and 
attempt to secure complete clinical 
records of such treatment.  If any 
records sought are not received pursuant 
to the request, follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
private facilities.  

2.  Take appropriate action to request 
all pertinent records identified by the 
Veteran with respect to the claims 
remaining on appeal.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The Veteran should be scheduled for 
a VA examination to be performed by an 
otolaryngologist.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's hearing loss disability is 
etiologically related to the Veteran's 
active duty service.  With respect to any 
tinnitus identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or 
higher degree of probability) that such 
tinnitus is etiologically related to the 
Veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

4.  The Veteran should be afforded an 
examination of his right knee to 
ascertain the severity and manifestations 
of his service-connected disability.  the 
claims file should be made available to 
the examiner for review.  All indicated 
studies, including range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The rationale for all opinions 
expressed should be explained.

5.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claims of service connection for 
bilateral hearing loss and tinnitus 
disabilities, as well as an increased 
rating for residuals of internal 
derangement with chondromalacia of the 
right knee and an increased initial 
rating for degenerative joint disease 
of the right knee.  Unless the benefits 
sought are granted, the Veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


